DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Screen captures from YouTube video clip entitled “HadesOmega How To: Yamaha Warrior 350 Intake Manifold Install,” uploaded on Aug 21, 2018 by user HadesOmega Moto. Retrieved from internet: https://www.youtube.com/watch?v=rmQ9dQn-Ge0 (HadesOmega).
Regarding claim 1, HadesOmega discloses an intake manifold assembly for an All-Terrain Vehicle (ATV), the intake manifold assembly comprising: a metallic intake manifold (M, Screen captures 1 and 2) operatively associated with a cylinder head (H, Screen capture 2); a rubber coupler circumscribing the metallic intake manifold (RC, screen capture 5); and a rubber S-shaped intake manifold (B) fluidly coupling a carburetor (C, Screen Capture 3) to an air box (A, Screen Capture 4), wherein the metallic intake manifold (M) supports the carburetor (C) by a connection between the rubber coupler (RC) and the rubber S-shaped intake manifold (B, the carburetor C is supported through bolted connection to the manifold M and fixed connection to rubber s-shaped manifold B).






    PNG
    media_image1.png
    876
    1627
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    890
    1723
    media_image2.png
    Greyscale
Screen Capture 2







Screen Capture 3


    PNG
    media_image3.png
    922
    1369
    media_image3.png
    Greyscale












    PNG
    media_image4.png
    870
    1332
    media_image4.png
    Greyscale

Screen Capture 4










Screen Capture 5
    PNG
    media_image5.png
    870
    1815
    media_image5.png
    Greyscale











Regarding claim 2, HadesOmega discloses the limitations of claim 1 as discussed previously, where HadesOmega further discloses wherein the metallic intake manifold (M) is made of aluminum (Screen Capture 1), and wherein the metallic intake manifold provides a holding ridge (R) spaced apart from the cylinder head (ridge R is spaced at least by outer flanged surfaces from cylinder head H when installed), wherein the holding ridge connects to a first opening of the rubber coupler (Ridge R connects to both first and second outer openings of manifold M), wherein a second opening of rubber coupler connects to the rubber S-shaped intake manifold (Opening of manifold which connects to Rubber S-Shaped manifold B through fixed 

    PNG
    media_image6.png
    913
    1760
    media_image6.png
    Greyscale
Screen Capture 6












Regarding claim 3, HadesOmega discloses the limitations of claims 1 and 2 as discussed previously, where HadesOmega further discloses an output port flange radially extending at an output end of the metallic intake .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “HadesOmega How To: Yamaha Warrior 350 Intake Manifold Install,” uploaded on Aug 21, 2018 by user HadesOmega Moto. Retrieved from internet: https://www.youtube.com/watch?v=rmQ9dQn-Ge0 (HadesOmega) in view of “Zoom Zoom Parts Upgraded Aluminum Intake Boot For 87-04 Yamaha Warrior 350 Yfm 350 Carburetor Gasket O-ring,” date first available September 19, 2019 on Amazon.com Retrieved from internet: https://www.amazon.com/Zoom-Parts-Upgraded-Aluminum-Carburetor/dp/B07Y3SWJ3Z (Zoom).
Regarding claims 4 and 5, HadesOmega discloses the limitations of claims 1-3 as discussed previously.
HadesOmega fails to disclose a gasket coextensive with the output port flange, the gasket interconnecting the metallic intake manifold to the cylinder head; further comprising a valve point between the output end and an input end of the metallic intake manifold.
Zoom however discloses a gasket (G) coextensive with a output port flange, the gasket capable of interconnecting the metallic intake manifold to 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention add a valve point and gasket as seen in Zoom to the manifold seen in HadesOmega provided Zoom discloses the features prevent broken intakes by use of the special blow off valve built in.

    PNG
    media_image7.png
    608
    1255
    media_image7.png
    Greyscale

Regarding claims 6 and 7, HadesOmega in view of Zoom discloses the limitations of claims 1-5 as discussed previously, where HadesOmega further discloses an input port flange radially extending at the output end of the metallic intake manifold; wherein the input port flange and the output port flange are both eye-shaped and radially offset by approximately 45 degrees relative each other (Screen Captures 1, 2 and 6 depict where both ends of 
Regarding claims 8-10, HadesOmega in view of Zoom discloses the limitations of claims 1-5 as discussed previously, where HadesOmega further discloses wherein a peripheral midpoint of each port flange are continuous with a circumference of the metallic intake manifold (Screen Captures 1, 2 and 6).
HadesOmega fails to disclose wherein a peripheral midpoint of each port flange are continuous with a circumference of the metallic intake manifold, and wherein the valve point is between said peripheral midpoint; a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold; a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold.
Zoom however discloses wherein a peripheral midpoint of each port flange are continuous with a circumference of the metallic intake manifold, and wherein the valve point (V) is between said peripheral midpoint; a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold; a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold (blow 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention add a valve point with pressure relief valve and gasket as seen in Zoom to the manifold seen in HadesOmega provided Zoom discloses the features prevent broken intakes by use of the special blow off valve built in.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11131279 B1 discloses a similar pressure relief valve used in an intake manifold, however lacks a sufficient prior art date.
17/451,040 application with common inventor and similar inventive disclosure to the intake manifold seen in claims 1-10.
CH 324831 A discloses an eye-shaped flanged manifold component with pressure relief valve.
DE 2345040 A1 discloses S-Shaped intake manifold.
US 20040003792 A1 discloses a rubber coupler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747